DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amended claim(s) have been further considered and rejected in light of new ground of rejection(s).

Furthermore, the claim(s) 6, 8  may be favorably considered in light of the prior arts. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3, 5-6, 8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim (s) 1 recites the limitation "threaded channel being affixed to the housing" , however, it seemed according to disclosure “the noted threaded channel is affixed to the 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 10,312,651 B2) and Scalisi (US 2016/0261824 A1) and Wan (US 2015/0271583 A1) and Rivera (US 7,346,181 B2).

1. (Currently Amended) An apparatus comprising: a housing backplate affixed to a housing which embodies one or more of a speaker (fig.2-6 (20a); col.5 line 60-67).

	But the art never specify of the housing as embodies a microphone. But the concept of having a certain housing that embodies a microphone is mentioned (par [10]). Thus, one of the ordinary skills in the art could have modified the art by adding the noted housing as embodies a microphone so as to capture audible notification from user. 


 The prior art further disclose of a device channel affixed to the housing and extending perpendicular from the housing backplate, wherein the device channel ends with a flush mounted electrical cable interface (Lai-fig.5-6(222/23); col.9 line 1-7 & col.6 line 50-60/the electrical connection is added to the channel) .

	But the art never limit of such channel as being a threaded channel, but having such a threaded channel is well known (wan-par [30]). Thus, one of the ordinary skills could have varied such channel to such threaded channel for enabling attachment. 

	The prior art further disclose of a wall mount fitting comprising a plurality of securing tabs to hold the wall mount fitting to a wall mount plate comprising a same number of entry slots to receive the plurality of securing tabs (fig.3 (22); col.7 line 20-40).  

	But the prior art never mentioned of the fitting as comprising plurality of securing tabs and a same number of recessed grooves.  But the general concept of having a certain fitting with comprising plurality of securing tabs and a same number of recessed grooves is well noted therein (fig.5 (14); col.7 line 15-35). Thus, one of the ordinary skills in the art could have modified the art by adding the noted fitting as comprising plurality of securing tabs and a same number of recessed grooves so as to enable fitting and fastening. 





2. (Original) The apparatus of claim 1, wherein the wall mount plate is affixed to an electrical wall box via a certain screw (fig.2 (10/9); col.5 line 1-10; col.7 line 55-60).  

	But the art never limit such affixing via a plurality of screws. One of the ordinary skills in the art could have varied the amount of securing tabs to any amount including if desired such four securing tabs as per engineering preference with same result for engagement. 

3. (Currently Amended) The apparatus of claim 2, wherein the wall mount fitting comprises a plurality of the securing tabs to hold the wall mount fitting to the wall mount plate when the wall mount fitting is inserted into the wall mount plate and turned to engage the securing tabs in a closed slot position of the wall mount plate (Lai-fig.3 (22); col.6 line 25-35).  

	But the prior art never limit such plurality of securing tabs to being four, but one of the ordinary skills in the art could have varied the amount of securing tabs to any amount including if desired such four securing tabs as per engineering preference with same result for engagement. 

(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 10,312,651 B2) and Scalisi (US 2016/0261824 A1) and Wan (US 2015/0271583 A1) and Rivera (US 7,346,181 B2) and Kohen (US 2020/0018469 A1).

5. (Currently Amended) The apparatus of claim 1, wherein the electrical cable interface is noted, but the art never specify of a RJ-45 cable interface.  But the general aspect of having electrical interface being of RJ-45 is well known (par [116]). Thus, one of the ordinary skill sin the art could have modified the interface electrical as mentioned for such RJ-45 cable interface for providing electrical connection to the wiring circuit. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, vivian can be reached on (571)270-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654